ne aero bo yhiue service uniform issue list se tep rats cct legend taxpayer a amount d amount e amount f rax cpa t plan x dear i this is in response to the date letter submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from plan x totaling amount d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to taxpayer a’s mental condition which impaired her ability to make financial decisions during the 60-day period mount d from her as part of a divorce settlement taxpayer a was entitled to receiv former husband's qualified_retirement_plan plan x on march received a check for amount e which represented the total amount due taxpayer amount d less withholding of amount f taxpayer a intended to deposit amount d into a rollover individual_retirement_account ira set up and maintained in her name letter from taxpayer a's attorney dated date to the plan x as documented by a administrator returning the amount e check and requesting rolled over into another ira by letter dated may to do so and sent a replacement check for amount e to taxpayer a however the when cpa t while preparing rollover was not completed until september taxpayer a's tax returns discovered the uncashed check from plan x and arranged the september hiiifrollover to ira x that amount d plan x administrator refused taxpayer a be directly during both the initial day rollover period and afterward taxpayer a suffered from clinical depression was suicidal and committed at least one act of self-mutilation further taxpayer was confined to a local mental medical facility at least four times during the period in question and was committed for 24-hour psychiatric ward monitoring both during and after the initial day rollover period based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount d contained in sec_402of the code in this instance sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted on behalf of taxpayer ais consistent with her assertion that her failure to timely accomplish a rollover of amount d was due to taxpayer a’s mental condition which resulted in several periods of in-patient monitoring in hospital psychiatric wards and which impacted her judgment and ability to make financial decisions thus based on the above pursuant to code sec_402 the service hereby waives the 60-day rollover period found in code sec_402 as a result the service will treat taxpayer a’s date rollover_contribution of amount d into ira x as a valid rollover within the meaning of code sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if p at you wish to inquire about this ruling please contact ie v as please address all correspondence to se t ep ra t3 sincerely yours rances v sloar manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
